Citation Nr: 1613129	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-13 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability, to include as secondary to the Veteran's service-connected left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and witness


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  During the pendency of the appeal, service connection was granted for a left ear hearing loss disability and tinnitus.

In May 2010, the Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing.  The hearing transcript has been associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and asked questions to develop the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board remanded this matter in July 2010 and June 2014 and it is again before the Board.  Remand instructions have been properly followed, specifically, treatment records have been associated with the file to the extent possible and a new VA examination has been conducted.  See Stegall v. West, 11 Vet. App. 268 (1998) (a Board remand confers on the veteran as a matter of law, the right to compliance with remand orders).

The Board has reviewed the Veteran's electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence. 


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a right ear hearing loss disability that is etiologically related to a disease, injury, or event which occurred in service, or caused or aggravated by the service-connected left ear hearing loss disability.


CONCLUSION OF LAW

Service connection for a right ear hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, a January 2008 VCAA letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter further explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided VA examinations in October 2008, October 2010, and September 2014.  The examiners took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Further, the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden, 125 F.3d at 1481.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2015).

III.  Facts and Analysis

Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet App 155, 159 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the record establishes that the Veteran suffers from right ear hearing loss for VA compensation purposes.  Therefore, the question before the Board is whether the Veteran's right ear hearing loss is as or more likely than not incurred in or caused by his military service or caused or aggravated by his service-connected left ear hearing loss disability; the Board must conclude it is not, as there is no medically sound basis for attributing his right ear hearing loss to service or his left ear disability.

The Board notes that the Veteran was service-connected for left ear hearing loss, on the basis that the Veteran's service treatment records (STRs) reflect chronic otitis media and perforation of the left tympanic membrane and an October 2008 VA examiner posited a positive nexus between this pathology and the Veteran's present left ear condition.  For the Veteran's right ear, however, there is no competent medical evidence of record establishing or suggesting that it is as likely as not that the Veteran's right ear hearing loss is etiologically linked to service or caused or aggravated by the service-connected left ear disability.

The Veteran's entrance/discharge exams during military service do not reflect hearing loss by VA standards, both as stated and when converted from ASA to ISO-ANSI standards (Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA); since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI)).  

Specifically, the Veteran's August 1965 entrance to service examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
500
1000
2000
3000
4000
6000
Left:
(decibel)
0
0
0
0
0
0
Right:
(decibel)
0
0
0
0
0
10

The Veteran's July 1968 exit from service examination showed puretone 
thresholds, in decibels, as follows:

Frequency: (Hertz)
500
1000
2000
3000
4000
Left:
(decibel)
0
0
0
0
0
Right:
(decibel)
5
0
5
0
10

While the Veteran's STRs note a left ear condition, for which the Veteran is service connected, they do not reflect any complaint, treatment, or diagnosis of a right ear condition, to include hearing loss.

The Veteran appeared for a VA examination in October 2008.  The examiner found current right ear hearing loss but opined that it was not caused by military service.  As rationale the examiner explained that the Veteran entered and exited service with clinically normal hearing bilaterally and there were no STRs or other medical treatment records reflecting hearing loss or abnormal pathology of the right ear.

By statement dated May 2009, the Veteran contended that his right ear hearing loss should be service connected due to in-service noise exposure during combat situations in Vietnam.  

At the May 2010 Board hearing, the Veteran testified that when he gets a left ear infection, he also gets a right ear infection, which also causes problems with his hearing.  See Board Hearing Transcript, May 2010, pp. 7, 16-17.  

The Veteran was afforded a VA examination in October 2010 in which the examiner opined that the Veteran's right ear hearing loss was not caused by or a result of, or permanently aggravated by his history of military noise exposure and left ear infections.  The examiner reasoned that the Veteran's right ear hearing loss was caused by and a result of his history of occupational avocational/recreational noise exposure post-service in civilian life.  The Veteran had reported post-service occupational and recreational noise exposure; 14 years employed in a factory that made mufflers, 2 years as a boilermaker, and over 20 years as a maintenance man, as well as recreational use of a motorcycle, power boat, home power tools, mowers and chainsaws.  He further explained that the Veteran had normal hearing upon entry and separation from service.  He cited research which states that hazardous noise exposure has an immediate effect on hearing and does not have a delayed onset, nor is it progressive or cumulative. 

The Veteran was afforded an additional VA examination in September 2014.  The examiner concluded that the right ear hearing loss is less likely as not caused by or a result of military service.  The examiner explained that the right ear hearing loss is sensorineural, straight nerve loss.  Therefore it is not caused by an ear infection or medical condition.  The examiner tested the ear and found normal middle ear pressure and normal eardrum movement.  There was no hearing loss from infection or fluid.  The examiner stated that the Veteran's right ear hearing loss is likely a combination of working as a millwright for 38 years and the aging process.  The examiner stressed that there was no indication of right ear hearing loss during service or upon entrance or exit from service, and stated that hearing loss from hazardous noise exposure is immediate, not delayed onset.

The examiner further stated that it is unlikely that the left ear condition caused or aggravated the right ear condition, as there is no pathway to link the two.  The right ear hearing loss is nerve loss, for which the causes are aging or noise exposure.  The examiner explained that having mixed hearing loss in the left ear from a perforated eardrum and subsequent surgeries would not cause nerve hearing loss in the right ear.  The examiner acknowledged the Veteran's statements that an infection in his left ear affects his right ear.  However, the examiner stated that the Veteran's described infections are allergies and sinuses, and there is no basis for a left ear condition causing a right ear condition, especially as his right ear hearing loss is straight nerve loss.  In regard to aggravation, the examiner stated that hearing is done via nerve network, not muscles, so the right ear would not become strained if the left ear is damaged; it hears the same number of decibels whether the left ear is damaged or not.

The Board notes that the Veteran himself, through his statements, is not competent to establish a connection between his right ear hearing loss and his service.  The Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  As such, the Board ascribes far more weight to the conclusions of the VA examiners who concluded that the Veteran's right ear hearing loss was unlikely caused or aggravated by his active service or service-connected left ear hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  









	(CONTINUED ON NEXT PAGE)




In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of a right ear hearing loss disability, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  


ORDER

Service connection for a right ear hearing loss disability is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


